Citation Nr: 0312112	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a heart disease. 



REPRESENTATION

Appellant represented by:	Lisa E. Lee, Attorney



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970 and from April 1977 to March 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefit sought.  

This case was last before the Board on August 21, 2001.  At 
that time, the Board denied the veteran's claim.  On appeal 
to United States Court of Appeals for Veterans Claims, the 
Court vacated and remanded the Board's decision for 
consideration of the veteran's claim, taking into account the 
Veterans Claims Assistance Act of 2000. 


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) modified VA's duty to notify 
and duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

Because neither the supplemental statement of the case nor 
any other document from VA meets the specific notice 
requirements erected by the VCAA, the Board requests further 
development.  Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  

In March and April 2003, the veteran submitted additional 
medical evidence to the Board without a waiver of initial 
consideration by the RO. 



Accordingly, to ensure due process, the case is REMANDED to 
the RO for the following action:

1.  Ensure compliance with VA's 
obligations under the VCAA, pertaining to 
the duty to notify and the duty to 
assist.  38 U.S.C.A. §§ 5103, 5103A (West 
2002). Specifically, notify the veteran 
that the evidence needed to substantiate 
his claim is evidence, not already of 
record, relating his current heart 
disease to military service.  Also notify 
the veteran that VA will obtain records 
of Federal agencies and that he is 
responsible for submitting records of 
private health-care providers, unless he 
signs a release, which would authorize VA 
to obtain them.  

2.  Adjudicate the claim, considering the 
additional evidence submitted by the 
veteran.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case, 
covering any additional evidence.  
Response to the SSOC is optional and is 
not required for perfection of the 
appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

After the development requested has been completed, case 
should be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




